Name: Council Regulation (EC) No 861/1999 of 22 April 1999 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (drilling platforms)
 Type: Regulation
 Subject Matter: tariff policy;  oil industry
 Date Published: nan

 EN Official Journal of the European Communities27. 4. 1999 L 108/11 COUNCIL REGULATION (EC) No 861/1999 of 22 April 1999 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (drilling platforms) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and, in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), suspends customs duties in respect of particular goods intended for incor- poration in drilling or production platforms: fixed, subheading ex 8430 49, operating in the territorial sea of Member States; Whereas it is in the Community interest to extend the suspension of customs duties to goods intended for connection to fixed drilling or production platforms of subheading ex 8430 49, operating outside the territorial sea of Member States to take account of technological developments, simplify customs procedures and improve the competitiveness of European firms, HAS ADOPTED THIS REGULATION: Article 1 In the preliminary provisions of Annex I, first part, Title II to Regulation (EEC) No 2658/87, under point A.2(a)(1) of the special provisions, the words fixed, subheading ex 8430 49, operating in the territorial sea of Member States' shall be replaced by fixed, subheading ex 8430 49, oper- ating in or outside the territorial sea of Member States'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 April 1999. For the Council The President W. MÃ LLER (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 2261/98 (OJ L 292, 30.10.1998, p. 1).